DETAILED ACTION
1.	This action is in reply to the application filed on December 14, 2020.
2.	Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In reference to Fig. 5B, the drawing uses reference character #140 which is not disclosed in the specification.
In reference to Figure 7D, the drawing uses reference character #711 which is not disclosed in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
5.	Should Applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). 
	Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.            Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent Claim 1 recites a device claim to: store at least one piece of photo data and capturing time information and capturing place information of the at least one piece of photo data in response to generating the at least one piece of photo data; identify payment place information and payment time information that are associated with at least one piece of payment information; extract photo data, in which a capturing place is within a specified distance from a payment place of the payment information and in which a capturing time is within a specified time period from a payment time of the payment information, among the at least one piece of photo data based on the capturing time information, the capturing place information, the payment time information; determine whether category information of an object included in the extracted photo data corresponds to business type information of the payment information; and When the category information corresponds to the business type information, output the extracted photo data together with the at least one piece of payment information.
	Independent Claim 14 recites a method claim comprising: identifying payment place information associated with at least one piece of payment information, and payment time information included in the at least one piece of payment information; extracting photo data, in which a capturing place is within a specified distance from a payment place of the payment information and in which a capturing time is within a specified time period from a payment time of the payment information, among at least of piece of photo data based on the capturing time information and the capturing place information of the at least one piece of photo data, the payment place information, and the payment time information; determining whether category information of an object included in the extracted photo data corresponds to business type of information of the payment information; and When the category information corresponds to the business type information, outputting the extracted photo data together with the at least one piece of payment information.
	The series of steps recited in the independent claims describe managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes and No. The claimed invention discloses substantially similar device and method claims (as described above) via a series of steps. Currently, the method claim also has a separate rejection as being (non-statutory (as shown below) however Examiner assumes that Applicant will rectify the claims to properly claim the invention as within statutory categories.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

	As recited above, the series of steps recited in the independent claims describe managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity which is an abstract idea.
	Claim 1 discloses an electronic device comprising a display, a memory that stores instructions and a processor. Claim 14 discloses an electronic device.
	The claims recite recites an electronic device comprising a display, a memory and a processor and are applying generic computer components to the recited abstract limitations. The recited instructions appears to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Further, the method outlined in Claim 14 does not sufficiently tie the method steps to a particular machine within the body of the claim. As such, the recitations are further failing to integrate the judicial exception into a practical application on this basis. 
In particular, the claims only recite an electronic device comprising a display, a memory that stores instructions and a processor which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1 and 14 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network (Symantec, TLI, OIP Techs – MPEP 2106.05(d)(II); storing and retrieving information in memory (Versata, OIP Techs – MPEP 2106.05(d)(II) and electronically scanning or extracting data (Content Extraction – MPEP 2106.05(d)(II) – all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“The electronic device according to various embodiments disclosed in the disclosure may be various types of devices. The electronic device may include, for example, a portable communication device (e.g., a smartphone), a computer device, a portable multimedia device, a mobile medical appliance, a camera, a wearable device, or a home appliance. The electronic device according to an embodiment of the disclosure should not be limited to the above-mentioned devices.” (See Applicant Specification para 29)

“FIG. 2 illustrates a block diagram of an electronic device outputting photo data associated with payment information according to an embodiment.” (See Applicant Specification para 35)

“Referring to FIG. 2, an electronic device 20 may include a camera 210, a communication circuit 220, a sensor circuit 230, a display 240, a memory 250, and a processor 260. In an embodiment, some components may be omitted or additional components may be further included. In an embodiment, some components may be combined to form one entity, which may identically perform functions of some components before the combination. In an embodiment, the electronic device 20 may be implemented with a plurality of hardware devices. For example, the electronic device 20 may be composed of a server device and a client device.” (See Applicant Specification para 36)

“According to an embodiment, the memory 250 may store at least one piece of payment information and at least one piece of photo data. The payment information may include payment time information, payment amount information, payment place name information (e.g., a workplace name, or the like), and the like. The respective payment information may be stored in association with at least one of the payment place information or business type information. The respective photo data may be stored in association with capturing time information and capturing place information. The memory 250 may further store at least one piece of schedule information. The schedule information may include schedule content information (e.g., a schedule title, or the like), schedule time information, and the like.” (See Applicant Specification para 41)

“For example, the memory 250 may store commands or data associated with at least one other component(s) of the electronic device 20. The memory 250 may be a volatile memory (e.g., a random access memory (RAM) or the like), a nonvolatile memory (e.g., a read only memory (R0M) or the like), a flash memory, or the like), or a combination thereof.” (See Applicant Specification para 42)

“The processor 260 may perform data processing or an operation associated with a control and/or a communication of at least one other component(s) of the electronic device 20 by using the instructions stored in the memory 250. For example, the processor 260 may include at least one a central processing unit (CPU), a graphic processing unit (GPU), a microprocessor, an application processor (AP, and an application specific integrated circuit (ASIC), a field programmable gate arrays (FPGA) and may have a plurality of cores.” (See Applicant Specification para 43)

“According to an embodiment, an electronic device (e.g., the electronic device 200 of FIG. 2) may include a display (e.g., the display 240 of FIG. 2), a memory (e.g., the memory 250 of FIG. 2), and a processor (e.g., the processor 260 of FIG. 2) operatively connected to the display and the memory, and for storing at least one piece of photo data in association with capturing time information and capturing place information when the at least one piece of photo data is generated. The memory may store instructions that, when executed, cause the processor to identify payment place information and payment time information that are associated with at least one piece of payment information, to extract photo data, in which a capturing place is within a specified distance from a payment place of the payment information and in which a capturing time is within a specified time period from a payment time of the payment information, among the at least one piece of photo data based on the capturing time information, the capturing place information, the payment place information, and the payment time information, to determine whether category information of an object included in the extracted photo data corresponds to business type information of the payment information, and to output the extracted photo data on the display together with the at least one piece of payment information when the category information corresponds to the business type information.” (See Applicant Specification para 59)

“The instructions may, when executed, further cause the processor to identify at least one object included in the extracted photo data, and to generate category information to which the identified at least one object belongs.” (See Applicant Specification para 60)

“FIG. 10 is a block diagram illustrating an electronic device 1001 in a network environment 1000 according to various embodiments. Referring to FIG. 10, the electronic device 1001 in the network environment 1000 may communicate with an electronic device 1002 via a first network 1098 (e.g., a short-range wireless communication network), or an electronic device 1004 or a server 1008 via a second network 1099 (e.g., a long-range wireless communication network). According to an embodiment, the electronic device 1001 may communicate with the electronic device 1004 via the server 1008. According to an embodiment, the electronic device 1001 may include a processor 1020, memory 1030, an input device 1050, a sound output device 1055, a display device 1060, an audio module 1070, a sensor module 1076, an interface 1077, a haptic module 1079, a camera module 1080, a power management module 1088, a battery 1089, a communication module 1090, a subscriber identification module (SIM) 1096, or an antenna module 1097. In some embodiments, at least one (e.g., the display device 1060 or the camera module 1080) of the components may be omitted from the electronic device 1001, or one or more other components may be added in the electronic device 1001. In some embodiments, some of the components may be implemented as single integrated circuitry. For example, the sensor module 1076 (e.g., a fingerprint sensor, an iris sensor, or an illuminance sensor) may be implemented as embedded in the display device 1060 (e.g., a display).” (See Applicant Specification para 125)

“The processor 1020 may execute, for example, software (e.g., a program 1040) to control at least one other component (e.g., a hardware or software component) of the electronic device 1001 coupled with the processor 1020, and may perform various data processing or computation. According to one embodiment, as at least part of the data processing or computation, the processor 1020 may load a command or data received from another component (e.g., the sensor module 1076 or the communication module 1090) in volatile memory 1032, process the command or the data stored in the volatile memory 1032, and store resulting data in non-volatile memory 1034. According to an embodiment, the processor 1020 may include a main processor 1021 (e.g., a central processing unit (CPU) or an application processor (AP)), and an auxiliary processor 1023 (e.g., a graphics processing unit (GPU), an image signal processor (ISP), a sensor hub processor, or a communication processor (CP)) that is operable independently from, or in conjunction with, the main processor 1021. Additionally or alternatively, the auxiliary processor 1023 may be adapted to consume less power than the main processor 1021, or to be specific to a specified function. The auxiliary processor 1023 may be implemented as a separate from, or as part of the main processor 1021.” (See Applicant Specification para 126)

“The memory 1030 may store various data used by at least one component (e.g., the processor 1020 or the sensor module 1076) of the electronic device 1001. The various data may include, for example, software (e.g., the program 1040) and input data or output data for a command related thereto. The memory 1030 may include the volatile memory 1032 or the non-volatile memory 1034.” (See Applicant Specification para 128)

“The program 1040 may be stored in the memory 1030 as software, and may include, for example, an operating system (OS) 1042, middleware 1044, or an application 1046.” (See Applicant Specification para 129)

“Various embodiments as set forth herein may be implemented as software (e.g., the program 1040) including one or more instructions that are stored in a storage medium (e.g., internal memory 1036 or external memory 1038) that is readable by a machine (e.g., the electronic device 1001). For example, a processor (e.g., the processor 1020) of the machine (e.g., the electronic device 1001) may invoke at least one of the one or more instructions stored in the storage medium, and execute it, with or without using one or more other components under the control of the processor. This allows the machine to be operated to perform at least one function according to the at least one instruction invoked. The one or more instructions may include a code generated by a complier or a code executable by an interpreter. The machine-readable storage medium may be provided in the form of a non-transitory storage medium is a tangible device, and does not include a signal (e.g., an electromagnetic wave), but this term does not differentiate between where data is semi-permanently stored in the storage medium and where the data is temporarily stored in the storage medium.” (See Applicant Specification para 146)

“According to an embodiment, a method according to various embodiments of the disclosure may be included and provided in a computer program product. The computer program product may be traded as a product between a seller and a buyer. The computer program product may be distributed in the form of a machine-readable storage medium (e.g., compact disc read only memory (CD-ROM)), or be distributed (e.g., downloaded or uploaded) online via an application store (e.g., Play Store™), or between two user devices (e.g., smart phones) directly. If distributed online, at least part of the computer program product may be temporarily stored in the machine-readable storage medium, such as memory of the manufacturer’s server, a server of the application store, or a relay server.” (See Applicant Specification para 147)

“According to various embodiments, each component (e.g., a module or a program) of the above-described components may include a single entity or multiple entities. According to various embodiments, one or more of the above-described components may be omitted, or one or more other components may be added. Alternatively or additionally, a plurality of components (e.g., modules or programs) may be integrated into a single component. In such a case, according to various embodiments, the integrated component may still perform one or more functions of each of the plurality of components in the same or similar manner as they are performed by a corresponding one of the plurality of components before the integration. According to various embodiments, operations performed by the module, the program, or another component may be carried out sequentially, in parallel, repeatedly, or heuristically, or one or more of the operations may be executed in a different order or omitted, or one or more other operations may be added.” (See Applicant Specification para 148)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1 and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-13 and 15 further define the abstract idea that is presented in the respective independent Claims 1 and 14 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea .
Thus, Claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, in the third limitation, recites in part “…among the at least one piece of photo data…”. The previous references are to “at least one piece of photo data” which only requires one piece of photo data in order to fulfill the claim limitation. The recitation of “among the at least one piece of photo data” requires more than one piece of photo data, which does not have proper basis.  Does Applicant wish to claim one piece of photo data or multiple pieces of photo data? This leads to confusion as to what the scope of the extracted photo data is in the last two limitations. Is this as to one piece of extracted photo data or multiple pieces of extracted photo data? Claim 4 has a similar issue that is similarly rejected.
	The following limitation recites “determine whether category information of an object included in the extracted photo data corresponds to business type information of the payment information”. This limitation presumes that there is an object in the extracted photo data that corresponds to business type information of the payment information.  None of these elements have been established earlier in the claim. As claimed, the photo data is just that, data that in this case is stored.  This does not necessarily refer to a photo image, rather it may be stored data about the photo.  There has been no category information established, no object established within the photo data, no correlation that it is related to business type information of the payment information.  
Next, the claim recites when the category information corresponds to the business type information, output the extracted photo data on the display together with the at least one piece of payment information.  Again, there are missing links between the steps recited.  There is no recitation that the business type of the payment information has been established earlier in the claim. There is no prior discussion of a category type being associated with an object, much less a manner to determine if the category information corresponds to a business type.  
Claim 14 recites substantially similar issues that are similarly rejected.  Dependent Claims 2-13 and 15 are further rejected as based on a rejected base claim.
Claim 2 then recites “identify at least one object included in the extracted photo data, and generate category information to which the identified at least one object belongs.”  It is unclear how this relates to Claim 1.  Claim 1 already presumes that the category information of an object has been generated and that there is an object that is included in the extracted photo data. Claim 15 recites a substantially similar issue which is similarly rejected.
Claim 3 recites in part that the memory stores “at least one piece of schedule information” and then “extract schedule information corresponding to the payment time according to the payment time information among the at least one piece of schedule information”.  The reference to “at least one piece of schedule information” only requires one piece of schedule information in order to fulfill the claim limitation. The recitation of “among the at least one piece of schedule information” requires more than one piece of schedule information, which does not have proper basis. 
Claim 4 recites that the at least one piece of payment information includes pieces of payment information. This implies that multiple pieces of payment information are received, however the previous recitation only requires one piece of payment information. The subsequent limitations then require “the pieces of payment information”, which indicates multiple pieces of payment information. 
It is unclear if there is a lack of antecedent basis or if there are multiple terms being used. Is the photo data associated with payment information based on multiple pieces of payment information, a group of payment information, or the at least one piece of payment information.  Clarification is required. Claim 5 has a similar issue that is similarly rejected.
Claim 5 recites the limitation "classify the pieces of payment information into the plurality of groups based on the identified at least one piece of zone information” in the last limitation.  There is insufficient antecedent basis for this limitation in the claim as there is no prior reference to a plurality of groups in the prior claims.
Claim 6 recites the limitation "display the total payment information for the respective group at a location corresponding to the zone information in the map data " in the last limitation.  There is insufficient antecedent basis for this limitation in the claim. The previous references are to “a total payment amount for a respective group” and to “at least one piece of zone information”, thus the recitation in Claim 6 does not have proper or precise antecedent basis.
Claim 11 recites the limitation " output photo data associated with payment information of the highest payment amount, among photo data associated with the payment information belonging to the respective group on the display in association with the total payment amount for the respective group.” In the last limitation.  There is insufficient antecedent basis for this limitation in the claim as there is no prior reference to “a highest payment amount”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 2, 9-10 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 2 recites  “identify at least one object included in the extracted photo data, and generate category information to which the identified at least one object belongs.” The claim does not further limit the subject matter of the claim upon which it depends.  Claim 15 has a similar issue which is similarly rejected.
	Claim 9 recites in part “obtain business type information corresponding to the pieces of payment information”. It is unclear how this further limits the claims from which it depends as Claim 1 already recites the business type information of the payment information is used. Claim 10 is dependent on Claim 9 and is further rejected on this basis.
Claim 13 recites in part “when the photo data, in which the capturing place is within a specified distance from the payment place of the payment information and in which the capturing time is within the specified time period from the payment time of the payment information, among the at least one piece of photo data is present, extract photo data in which the capturing place is within the specified distance from the payment place of the payment information; and output the extracted photo data together with the payment information.”  It is unclear how this further limits independent Claim 1 as these steps appear to be already required in the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-5, 7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0098785) (“Shin”) in view of Won et al. (KR2014010957) (“Won”)

Regarding Claim 1, Shin discloses the following:
An electronic device comprising:
A display; (See Shin para 51, Cl. 5
A memory; and (See Shin para 51
A processor operatively connected to the display and the memory, wherein the memory stores instructions that, when executed by the processor, cause the processor to: (See Shin paras 98-99, Cl. 10)
store at least one piece of photo data and capturing time information and capturing place information of the at least one piece of photo data in the memory in associated with the at least one piece of photo data in response to generating the at least one piece of photo data;  (See Shin paras 12, 14-15, 18, 50-52 – acquiring relevant picture data connected with the receipt data in a storage unit, product image data, payment product information, time information and place information) 
identify payment place information and payment time information that are associated with at least one piece of payment information; (See Shin paras 18, 43-44, 52-54)
extract photo data, in which a capturing place is within a specified distance from a payment place of the payment information and in which a capturing time is within a specified time period from a payment time of the payment information, among the at least one piece of photo data based on the capturing time information, the capturing place information, the payment time information; (See Shin paras 61-66 – acquire an image associated with receipt data, picture data may include time and place information where place information may be displayed as GPS information; picture data acquiring unit may compare time information in receipt data with time information in picture data and acquire picture data in which the difference between the time information and time information in the receipt data is within a predetermined range, place information in receipt data can be compared with place information in picture data and if within a predetermined range, determine as relevant picture data.
determine whether category information of an object included in the extracted photo data corresponds to business type information of the payment information; and (See Shin para 76-79, 80-91 and Fig. 8-9 -– object for posting can be created on the basis of the product image acquired by the product imaging unit, it can be displayed together with relevant product information (which includes store location – capturing place) and relevant message data (includes time information in the receipt data [payment information], a plurality of objects for posting on a social network are classified into categories and customer interest field information can be acquired based on the result of classifying categories (Fig. 9 shows categories of different business types, food, travel, etc.) 
when the category information corresponds to the business type information, output the extracted photo data on the display together with the at least one piece of payment information. (See Shin para 76-79, 80-91 and Fig. 8-9)
While Shin discloses acquiring the image or picture data and notes classifying categories, it does not as clearly as Won extracting photo data and determining that the category information of an object in a photo corresponds to business type information.
	Won discloses that a terminal comprising an image photographing unit for photographing a product and generating a product picture; a control unit for recognizing an object in the product picture when the product picture is generated through the image photographing unit, extracting feature data regarding the product, comparing the extracted feature data with a prestored product feature database, and classifying the product picture into a preset category according to the comparison result. (See Won Abstract and page 4, last two paras and first para on page 5)
	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have modified the method and computer readable storage medium for providing an object for posting on social network services using a receipt, a picture and a message data as disclosed by Shin with the disclosure of extracting feature data regarding a product and classifying the product into preset categories as taught by Won in order to improve convenience for users in displaying objects on social networks.

Regarding Claim 14, this claim recites substantially similar limitations as those seen in Claim 1 and as to those limitations are rejected for the same basis and reasons as disclosed above.

Regarding Claims 2 and 15, these substantially similar claims recite the limitations of Claims 1 and 14 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Shin discloses the following:
wherein the instructions, when executed, cause the processor to: (See Shin paras 98-99, Cl. 10)
identify at least one object included in the extracted photo data, and (See Shin para 76-79, 80-91 and Fig. 8-9)
generate category information to which the identified at least one object belongs. (See Shin para 76-79, 80-91 and Fig. 8-9)
While Shin discloses acquiring the image or picture data and notes classifying categories, it does not as clearly as Won extracting photo data and determining that the category information of an object in a photo.
	Won discloses that a terminal comprising an image photographing unit for photographing a product and generating a product picture; a control unit for recognizing an object in the product picture when the product picture is generated through the image photographing unit, extracting feature data regarding the product, comparing the extracted feature data with a prestored product feature database, and classifying the product picture into a preset category according to the comparison result. (See Won Abstract and page 4, last two paras and first para on page 5)
	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have modified the method and computer readable storage medium for providing an object for posting on social network services using a receipt, a picture and a message data as disclosed by Shin with the disclosure of extracting feature data regarding a product and classifying the product into preset categories as taught by Won in order to improve convenience for users in displaying objects on social networks.

Regarding Claim 3, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Shin discloses the following:
Wherein the memory further stores:
At least one piece of schedule information, and  (See Shin paras 18, 43-44, 52-54)
Wherein the instructions, when executed, further cause the processor to:
Extract schedule information corresponding to the payment time according to the payment time information among the at least one piece of schedule information; and  (See Shin paras 18, 43-44, 52-54)
Output the extracted schedule information on the display.
identify payment place information and payment time information that are associated with at least one piece of payment information; (See Shin paras 18, 43-44, 52-54)

Regarding Claim 4, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Shin in view of Won discloses the following:
wherein the at least one piece of payment information includes:
pieces of payment information, and (See Shin paras 18, 43-44, 52-54)
wherein the instructions, when executed, cause the processor to: (See Shin paras 98-99, Cl. 10)
classify the pieces of payment information into a plurality of groups depending on a specified criterion; (See Shin para 76-79, 80-91 and Fig. 8-9
identify a total payment amount for a respective group based on payment amount information of the pieces of payment information; (See Shin paras 18, 43-44, 52-54, Fig. 3 – showing total payments)
extract photo data associated with payment information, to which the respective group belongs, among the at least one piece of photo data; and (See Shin para 61-66, 76-79, 80-91 and Fig. 8-9
associate the photo data associated with the payment information belonging to the respective group with the total payment amount for the respective group to output the associated photo data on the display. (See Shin para 76-79, 80-91 and Fig. 8-9)

While Shin discloses acquiring the image or picture data and notes classifying categories, it does not as clearly as Won extracting photo data and determining that the category information of an object in a photo.
	Won discloses that a terminal comprising an image photographing unit for photographing a product and generating a product picture; a control unit for recognizing an object in the product picture when the product picture is generated through the image photographing unit, extracting feature data regarding the product, comparing the extracted feature data with a prestored product feature database, and classifying the product picture into a preset category according to the comparison result. (See Won Abstract and page 4, last two paras and first para on page 5)
	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have modified the method and computer readable storage medium for providing an object for posting on social network services using a receipt, a picture and a message data as disclosed by Shin with the disclosure of extracting feature data regarding a product and classifying the product into preset categories as taught by Won in order to improve convenience for users in displaying objects on social networks.

Regarding Claim 5, this claim recites the limitations of Claim 4 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Shin discloses the following:
wherein the instructions, when executed, cause the processor to: (See Shin paras 98-99, Cl. 10)
identify at least one piece of zone information to which a plurality of payment places respectively associated with the pieces of payment information belong; and (See Shin para 76-79, 80-91 and Fig. 8-9)
classify the pieces of payment information into the plurality of groups based on the identified at least one piece of zone information. (See Shin para 76-79, 80-91 and Fig. 8-9)
Shin discloses the claimed invention except for zone information. It would have been obvious to one having ordinary skill in the art before the effective date of the invention was made to allow for any classification that the inventor desired as a matter of design choice as the payment place data was already captured.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).       

Regarding Claim 7, this claim recites the limitations of Claim 4 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Shin discloses the following:
wherein the instructions, when executed, cause the processor to: (See Shin paras 98-99, Cl. 10)
identify day-of-the-week information corresponding to the pieces of payment information based on pieces of payment time information respectively associated with the pieces of payment information; and  (See Shin para 76-79, 80-91 and Fig. 8-9)
classify the pieces of payment information into the plurality of groups based on the identified day-of-the-week information. (See Shin para 76-79, 80-91 and Fig. 8-9)
Shin discloses the claimed invention except for the day-of-the-week information. It would have been obvious to one having ordinary skill in the art before the effective date of the invention was made to allow for any classification that the inventor desired as a matter of design choice as the payment date data was already captured.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).       

Regarding Claim 9, this claim recites the limitations of Claim 4 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Shin discloses the following:
Wherein the instructions, when executed, cause the processor to: (See Shin paras 98-99, Cl. 10)
obtain business type information corresponding to the pieces of payment information; and  (See Shin para 76-79, 80-91 and Fig. 8-9)
classify the pieces of payment information into the plurality of groups based on the obtained business type information. (See Shin para 76-79, 80-91 and Fig. 8-9)

Regarding Claim 11, this claim recites the limitations of Claim 4 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Shin discloses the following:
wherein the instructions, when executed, cause the processor to: (See Shin paras 98-99, Cl. 10)
output photo data associated with payment information of the highest payment amount, among photo data associated with the payment information belonging to the respective group on the display in association with the total payment amount for the respective group. (See Shin paras 18, 43-44, 52-54, Fig. 3 – showing total payments)
Shin discloses the claimed invention except for highest payment amount. It would have been obvious to one having ordinary skill in the art before the effective date of the invention was made to allow for any classification that the inventor desired as a matter of design choice as the payment amounts data was already captured.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).       

Regarding Claim 12, this claim recites the limitations of Claim 4 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Shin discloses the following:
wherein the instructions, when executed, cause the processor to: (See Shin paras 98-99, Cl. 10)
convert a size of photo data associated with payment information of the respective group depending on a total payment amount for the respective group; and (See Shin paras 18, 43-44, 52-54, Fig. 3 – showing total payments)
output the converted photo data on the display in association with the respective group total payment amount. (See Shin paras 18, 43-44, 52-54, Fig. 3 – showing total payments)
Shin discloses the claimed invention except for converting the size of photo data associated with payment information. It would have been obvious to one having ordinary skill in the art before the effective date of the invention was made to allow for any size representation of photo data that the inventor desired as a matter of design choice as the payment amounts and total payments data was already captured.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).       

Regarding Claim 13, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Shin in view of Won discloses the following:
wherein the instructions, when executed, cause the processor to: (See Shin paras 98-99, Cl. 10)
when the photo data, in which the capturing place is within a specified distance from the payment place of the payment information and in which the capturing time is within the specified time period from the payment time of the payment information, among the at least one piece of photo data is present,  (See Shin paras 61-66)
extract photo data in which the capturing place is within the specified distance from the payment place of the payment information; and (See Shin paras 61-66
output the extracted photo data together with the payment information. (See Shin para 76-79, 80-91 and Fig. 8-9)
While Shin discloses acquiring the image or picture data and notes classifying categories, it does not as clearly as Won extracting photo data. 
	Won discloses that a terminal comprising an image photographing unit for photographing a product and generating a product picture; a control unit for recognizing an object in the product picture when the product picture is generated through the image photographing unit, extracting feature data regarding the product, comparing the extracted feature data with a prestored product feature database, and classifying the product picture into a preset category according to the comparison result. (See Won Abstract and page 4, last two paras and first para on page 5)
	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have modified the method and computer readable storage medium for providing an object for posting on social network services using a receipt, a picture and a message data as disclosed by Shin with the disclosure of extracting feature data regarding a product and classifying the product into preset categories as taught by Won in order to improve convenience for users in displaying objects on social networks.

10.	Claim(s) 6,8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0098785) (“Shin”) in view of Won et al. (KR2014010957) (“Won”) as applied above and further in view of Hoon (KR20120042461A) (“Hoon”)

Regarding Claim 6, this claim recites the limitations of Claim 5 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Shin in view of Won and Hoon disclose the following:
wherein the memory further stores map data, and 
wherein the instructions, when executed, cause the processor to: (See Shin paras 98-99, Cl. 10)
display the total payment information for the respective group at a location corresponding to the zone information in the map data. (See Shin paras 18, 43-44, 52-54, 76-79, Fig. 3, 8-9 – showing total payments)
Shin discloses the claimed invention except for zone information. It would have been obvious to one having ordinary skill in the art before the effective date of the invention was made to allow for any classification that the inventor desired as a matter of design choice as the payment place data was already captured.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).      
Further, Shin does not disclose storing map data.
Hoon discloses a moving path information providing system that stores map data, extracts information for transaction points and maps the location of the transaction point on a map. (See Hoon Abstract)
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have further modified the method and computer readable storage medium for providing an object for posting on social network services using a receipt, a picture and a message data as disclosed by Shin with the disclosure of storing map data, extracting information for transaction points and mapping the location of the transaction point on a map as taught by Hoon in order to provide a way to confirm where a credit transaction was made and the travel route without using a terminal device for location tracking.

Regarding Claim 8, this claim recites the limitations of Claim 7 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Shin in view of Won and Hoon disclose the following:
wherein the memory further stores map data, and 
wherein the instructions, when executed, cause the processor to: (See Shin paras 98-99, Cl. 10)
output at least part of the respective pieces of payment information at a location corresponding to a payment place of the respective pieces of payment information in the map data; and  (See Shin paras 18, 43-44, 52-54, 76-79, Fig. 3, 8-9)
output a payment moving path that connects payment information for a respective group classified depending on the day-of-the-week information in a payment time order. (See Shin para 76-79, 80-91 and Fig. 8-9)
Shin discloses the claimed invention except for day of the week information in payment time order. It would have been obvious to one having ordinary skill in the art before the effective date of the invention was made to allow for any classification that the inventor desired as a matter of design choice as the payment time and date data was already captured.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).      
Further, Shin does not disclose storing map data or mapping the payment information on the map as a payment moving path.
Hoon discloses a moving path information providing system that stores map data, extracts information for transaction points and maps the location of the transaction point on a map. (See Hoon Abstract)  Hoon further discloses that the information provides information on a user’s movement path during a single day, and adds that the technical scope of the invention may include movement path information of the user over several days or months and cumulatively check the past history of the movement route. (See Hoon page 3, first paragraph and para 86)
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have further modified the method and computer readable storage medium for providing an object for posting on social network services using a receipt, a picture and a message data as disclosed by Shin with the disclosure of storing map data, extracting information for transaction points and mapping the location of the transaction point on a map as taught by Hoon in order to provide a way to confirm where a credit transaction was made and the travel route without using a terminal device for location tracking.

Regarding Claim 10, this claim recites the limitations of Claim 9 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Shin in view of Won and Hoon disclose the following:
wherein the memory further stores map data, and 
wherein the instructions, when executed, cause the processor to: (See Shin paras 98-99, Cl. 10)
output at least part of the respective payment information and the business type information, at a location corresponding to a payment place of the respective pieces of payment information in the map data. (See Shin para 76-79, 80-91 and Fig. 8-9)
Shin does not disclose storing map data.
Hoon discloses a moving path information providing system that stores map data, extracts information for transaction points and maps the location of the transaction point on a map. (See Hoon Abstract)
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have further modified the method and computer readable storage medium for providing an object for posting on social network services using a receipt, a picture and a message data as disclosed by Shin with the disclosure of storing map data, extracting information for transaction points and mapping the location of the transaction point on a map as taught by Hoon in order to provide a way to confirm where a credit transaction was made and the travel route without using a terminal device for location tracking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        August 13, 2022